Citation Nr: 0828950	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-37 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the effective date of the removal of the veteran's 
dependent spouse from his pension award was proper.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1966.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
San Juan, the Commonwealth of Puerto Rico.

The Board notes that, in his Notice of Disagreement dated 
August 2006, the veteran appears to have raised a claim for 
waiver of the overpayment debt.  Since this claim has not yet 
been adjudicated, this matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The death of the veteran's spouse occurred in December 2005. 


CONCLUSION OF LAW

The veteran's dependent spouse was properly removed from his 
pension award effective January 1, 2006.  38 U.S.C.A. §§ 
5103, 5103A, 5112(b) (West 2002); 
38 C.F.R. §§ 3.159 (as amended), 3.500, 3.503 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

When a reduction of benefits is warranted by reason for 
dependency or marital status, the RO must comply with the 
procedural requirements set forth in 38 C.F.R. § 3.105.  This 
provision requires the RO to advise the veteran of the 
proposal for the reduction and allow the veteran 60 days to 
present additional evidence showing that compensation should 
be continued at the present evaluation level.  If additional 
evidence is not received within the 60-day period, the 
effective date of the reduction shall be in accordance with 
the effective date established under §§ 3.500 through 3.503.  
38 C.F.R. § 3.105(h).  

In the case of the death of a dependent occurring on or after 
October 1, 1982, payment will be discontinued on the last day 
of the month in which the death occurred, except that section 
306 and old-law pension reductions or terminations will 
continue to be effective until the last day of the calendar 
year in which the death occurred.  38 U.S.C.A. § 5112(b)(2); 
38 C.F.R. § 3.500(g)(2).

The effective date of discontinuance of pension, 
compensation, or dependency and indemnity compensation to or 
for a dependent will be the earliest dates stated in 
38 C.F.R. § 3.500 (2007).  

In mid-December 2005, VA received notice that the veteran's 
spouse had died several days previously.  The RO proposed 
reducing his pension award due to her death and notified him 
of the proposed reduction by way of a letters dated in 
January 2006 and May 2006.  More than 60 days after the May 
2006 letter, an RO decision dated August 2006 effectuated the 
proposed reduction of benefits, effective January 1, 2006, 
resulting in an overpayment.  Therefore, the procedural 
requirements of 38 C.F.R. § 3.105 have been satisfied.   
 
In his August 2006 notice of disagreement, the veteran argued 
that he promptly notified VA of his spouse's death and should 
not be responsible for overpayments dating back to January 
2006.  He contended that the resultant overpayments were due 
to VA's failure to make a timely reduction in benefits. 
However, these arguments, which appear to raise a claim for a 
waiver of overpayment and are being referred to the RO for 
appropriate action, are legally insufficient to invalidate 
the effective date for the removal of a spouse.  

The determination involving a reduction of benefits for a 
dependent spouse is based strictly on the dates involved.  
The Board notes that there is no dispute that the veteran's 
spouse died in December 2005.  Rather, the veteran 
acknowledges that he informed VA of her death in December 
2005.  While it appears that VA may have learned of her death 
through other means (other than the veteran), the fact 
remains that she died in December 2005 and VA was so 
notified.

Because the precise date that the veteran's spouse died has 
been established, the law, at 38 U.S.C.A. § 1112 and 38 
C.F.R. § 3.500, mandates that the dependent spouse be removed 
from his pension award effective the last day of the month in 
which the death occurred, or, for § 306 and old-law pension 
reductions or terminations, the last day of the calendar year 
in which the death occurred.  As his spouse died in December 
2005, the Board finds that the establishment of an effective 
date of January 1, 2006, for the removal of a spouse from his 
pension award is appropriate and proper.  

The United States Court of Appeals for Veterans Claims held 
that "in a case . . . where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law." Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Accordingly, the veteran's appeal is denied 
as a matter of law.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis, 6 Vet. App. at 430 (where the 
law and not the evidence is dispositive the Board should deny 
the claim on the ground of the lack of legal merit or the 
lack of entitlement under the law); VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  

As this issue hinges on whether the effective date of the 
removal of spouse from the veteran's pension award was 
proper, the law as mandated by statute, and not the evidence, 
is dispositive of this appeal.  Thus, VCAA notice is not 
applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002); 
see also Sabonis, 6 Vet. App. at 430 (where application of 
the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  As such, no further action is required 
pursuant to the VCAA.


ORDER

The effective date of the removal of the veteran's dependent 
spouse from his pension award was proper. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


